DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 24 November 2021.

Response to Amendment
Claims 1, 4, 7-8, 14, and currently denoted claims 21-25, 29, and 32 have been amended. Currently denoted claim 31 has been canceled. However, the current claims are numbered incorrectly after claim 19, with canceled claim “31” canceling the limitations of claim 32 of the claims submitted on 18 October 2019. Therefore, amendments to claims 19-33 are not tracked as required. See MPEP 714 and 37 CFR 1.121 under “Claims.” The misnumbering is resolved by the below examiner’s amendment.
In response to Applicant’s explanation (Remarks filed 24 November 2021, p. 9, last para.), the objection to the drawings that was presented in the previous action (Non-Final Rejection filed on 24 August 2021) is withdrawn. In response to the amendments to the claims and the below examiner’s amendment, the objections to the claims, as well as the rejections under 35 USC 112(b), are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 November 2021, p. 10, first para., with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. It is noted that the incorporated features in the current independent claims referenced by Applicant (e.g., “wherein the means for producing the reduced pressure condition comprises a carrier gas inlet configured to input a carrier gas into the interior volume during the release 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. R. Lee Fraley on 6 and 10 January 2022.

Claim 1
Lines 14-16: “wherein the means for producing the reduced pressure condition comprises the process gas inlet, and wherein the process gas inlet is configured to leak a carrier gas into the interior volume during the release time.”
<<CANCEL CLAIM 8>>
Claim 14
Line 3: “inputting the process gas through a process gas inlet into an interior volume defined by a sealable housing”
Lines 9-10: “wherein the forming of the reduced pressure condition comprises inputting a carrier gas into the interior volume during the release time; and
wherein the carrier gas is leaked into the sealable housing via the process gas inlet;”
Claim 19
The method of claim 14, wherein the thermal energy source comprises waste heat generated from industrial or residential heat waste.

Claim 20

The method of claim 14, wherein the forming of the reduced pressure condition further comprises increasing a ratio of vapor pressure of water captured by the hygroscopic material to a total pressure of gases in the interior volume.
Claim 21

The method of claim 14, wherein the forming of the reduced pressure condition further comprises retaining a pressure in the interior volume below an atmospheric pressure surrounding the sealable housing such that the water vapor captured by the hygroscopic material during the load time approaches vapor pressure saturation.
Claim 22

The method of claim 14, wherein a pump is operatively coupled to the interior volume, and wherein the forming of the reduced pressure condition comprises activating the pump to evacuate the interior volume during the release time.
Claim 23

The method of claim 14, wherein the carrier gas comprises ambient air.
Claim 24

The method of claim 14, further comprising heating the carrier gas with the thermal energy source.   
Claim 25

The method of claim 24, wherein the heating of the carrier gas comprises transferring heat from the water vapor output to the carrier gas via a heat exchanger during the release time, thereby promoting cooling and condensation of the water vapor output and conversely heating and drying of the carrier gas.
Claim 26

The method of claim 14, wherein a controller is configured to control one or more of: a flow rate of the carrier gas into the interior volume, and a pump rate of a pump.
Claim 27

The method of claim 26, wherein the controller communicates with one or more sensors, wherein the one or more sensors are configured to detect one or more of: a pressure of gases in the interior volume, a temperature within the interior volume, a temperature of the carrier gas, an ambient temperature, a time of day, weather forecast, solar flux, a relative humidity of the carrier gas, a relative humidity of the process gas during the load time, a temperature of the water vapor output, a flow rate of the water vapor output, the water vapor partial pressure within the interior volume, a water vapor partial pressure output from the interior volume, a water production rate, and a water production volume.
Claim 28

The method according of claim 26, wherein the controller employs an algorithm to determine optimal control conditions for one or more of: the flow rate of the carrier gas into the interior volume, and the pump rate of the pump, as a function of one or more of: a pressure of gases in the interior volume, a temperature within the interior volume, a temperature of the carrier gas, an ambient temperature, a time of day, weather forecast, solar flux, a relative humidity of the carrier gas, a relative humidity of the process gas during the load time, a temperature of the water vapor output the flow rate of the water vapor output, the water vapor partial pressure within the interior volume, a water vapor partial pressure output from the interior volume, a water production rate, and a water production volume.
Claim 29






The method of claim 14, wherein the reduced pressure condition is a pressure below 0.5 atm.
Claim 30


A system comprising:
a sealable housing defining an interior volume, the sealable housing comprising a process gas inlet configured to input the process gas into the interior volume during a load time; and
a hygroscopic material retained within the interior volume, wherein the hygroscopic material is configured to capture water vapor from the process gas during the load time, and wherein the hygroscopic material is configured to absorb thermal energy during a release time, and,
wherein the carrier gas is leaked into the sealable housing via the process gas inlet;
wherein the sealable housing is configured to enable for a reduced pressure condition within the interior volume during the release time, and
wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water captured by the hygroscopic material during the load time.
Claim 32

The system of claim 30, further comprising:
a pump configured to evacuate the interior volume.

REASONS FOR ALLOWANCE
Claims 1-7 and 9-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7 and 9-32. The concept of a system comprising:
a sealable housing defining an interior volume, the sealable housing comprising a process gas inlet configured to input the process gas into the interior volume during a load time;
a hygroscopic material retained within the interior volume, wherein the hygroscopic material is configured to capture water vapor from the process gas during the load time, and wherein the hygroscopic material is configured to absorb thermal energy during a release time; and
a means for producing a reduced pressure condition within the interior volume during the release time, wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water captured by the hygroscopic material during the load time;
wherein the means for producing the reduced pressure condition comprises the process gas inlet, and wherein the process gas inlet is configured to leak a carrier gas into the interior volume during the release time (claim 1); or 
wherein the sealable housing is configured to enable a reduced pressure condition within the interior volume during the release time; and
wherein the carrier gas is leaked into the sealable housing via the process gas inlet (claim 30), and a method for using such a system (claim 14) are considered to define patentable subject matter over the prior art.
The invention provides a system and method for using a carrier gas to maximize a water production rate ([0002], [0004]).
The closest prior art is regarded to be Pedace et al. (US 2016/0101387 A1), which discloses a dehumidifying apparatus 100 (Figs. 1-3; [0036]) comprising desiccant modules 104 ([0037]) (i.e., a sealable housing; a hygroscopic material) with a process air inlet 114 ([0042]) and a regeneration air inlet 120 ([0043]), wherein a vacuum unit 126 applies a negative pressure during regeneration ([0049]) (i.e., a means for producing the reduced pressure condition; a carrier gas is leaked into the interior volume during a release time). However, Pedace does not teach or suggest that a carrier gas or regeneration air is leaked into the modules via the process air inlet, as can be seen by the process air 
Other close prior art is Othmer (US 4,405,343), which discloses a process to remove water from a hot methanol stream (col. 1, lines 4-6) using adsorbing bed 107 of “B” (Fig. 1; col. 5, line 32) that receive a cooled gas stream 111 (i.e., a process gas) via a line 114 during adsorption (col. 5, line 67 to col. 6, line 2) (i.e., a process gas inlet) and that receive the hot gas stream 101 (i.e., a carrier gas) via line 104 during desorption (col. 7, lines 64-65) so that the hot gases pass through the bed (col. 6, lines 62-66), with desorption being conducted below atmospheric pressure (col. 6, lines 66-67). However, Othmer also does not teach or suggest that the cooled methanol stream and the hot gas stream should enter the adsorbing bed by the same inlet. 
Prior art Becze et al. (US 2013/0319022 A1) discloses a system and method for recovering water from an ambient airstream (Abstract; Fig. 1) comprising: a housing 12 that defines a chamber ([0048]), wherein the chamber can be sealed to maintain a lower pressure state ([0012], [0027]: “sealing”) (i.e., a sealable housing defining an interior volume) comprising an ambient air intake line 20 for receiving ambient air ([0050]) (i.e., the sealable housing comprising a process gas inlet configured to input the process gas into the interior volume) during a charge cycle ([0116]) (i.e., during a load time); and desiccant trays 74 that hold a desiccant media material ([0048]) for absorbing water vapor from the air during the charge cycle ([0012], [0116]); and wherein the chamber receives heat for vaporizing the water from the desiccant media material during an extraction cycle ([0012], [0116]). Becze teaches that a partial vacuum can be drawn for the air within the chamber during a condensing phase of the extraction cycle to more easily achieve a vaporization temperature of the water ([0116]), which inherently is a disclosure of a means for producing a reduced pressure condition within the interior volume during a release time. However, Becze teaches that the chamber is sealed during the extraction 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772